                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 SANDRA LORRAINE HARRIS,                              Case No. 3:19-cv-02078-IM

                Plaintiff,                            ORDER

        v.

 ANDREW M. SAUL, Commissioner of
 Social Security,

                Defendant.


IMMERGUT, District Judge.

       Based on the stipulation of the parties, ECF 17, it is hereby ORDERED that attorney fees

in the amount of $2,593.96 shall be awarded to Plaintiff pursuant to the Equal Access to Justice

Act, 28 U.S.C. § 2412. Attorney fees will be paid to Plaintiff’s attorney, dependent upon

verification that Plaintiff has no debt which qualifies for offset against the awarded fees,

pursuant to the Treasury Offset Program as discussed in Astrue v. Ratliff, 130 S.Ct. 2521 (2010).

       If Plaintiff has no such debt, then the check shall be made out to Plaintiff’s attorney and

mailed to Plaintiff’s attorney’s office as follows: Kevin Kerr, P.O. Box 14490, Portland, OR

PAGE 1 – ORDER
97293. If Plaintiff has a debt, then the check for any remaining funds after offset of the debt shall

be made to Plaintiff and mailed to Plaintiff's attorney's office at the address stated above.



       IT IS SO ORDERED.

       DATED this 13th day of May, 2021.


                                                      /s/ Karin J. Immergut
                                                      Karin J. Immergut
                                                      United States District Judge




PAGE 2 – ORDER
